In consolidated proceedings between a husband and wife: (1) by the husband to obtain custody of the infant twin sons of the parties, and (2) by the wife for support of herself and the twins, the husband appeals: (a) from a judgment of the Family Court, Dutchess County, entered January 23, 1964, which awarded custody of the twins to the wife, and (b) from an order of said court, entered the same day, which directed the husband to pay $50 per week for the support and maintenance of his wife and the twins and a counsel fee of $100. Judgment and order reversed on the law, without costs, and matter remitted to the Family Court, Dutchess County, for further proceedings not inconsistent herewith. No questions of fact have been considered. Under the circumstances of this ease, the question of custody should not have been decided without the benefit of a psychiatric evaluation of both the wife and the husband. Upon the failure of counsels’ attempt to effect a stipulation in *628this regard, the court was empowered, pursuant to section 25T of the Family Court Act, to direct that either parent or both parents be examined by a psychiatrist designated by it; and the court, under the circumstances here, should have exercised that power. Accordingly, this matter is remitted to the Family Court for the purpose of having it make an appropriate order designating the psychiatrist to conduct such examination of both parties, and'for such further proceedings as may be necessary or advisable upon the conclusion of such examinations. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.